March 29, 2010 The Barrett Funds 90 Park Avenue New York, NY 10016 Regarding: March 29th 2010 Special Meeting of Shareholders CUSIP: 06846P109 CERTIFICATION OF VOTE This is to certify that as of Record Date December 31, 2010, there were 1,536,834 shares of Barrett Growth Fund outstanding and entitled to vote at the Special Meeting of Shareholders scheduled to be held on March 29, 2010. The Altman Group, Inc., is certifying that 824,854 shares have been voted which represents 53.67% of the record date shares. A summary of the voted shares, by proposal, is enclosed herewith. The Altman Group, Inc. does not guarantee the genuineness of the signature(s) of any shareholder or assume any responsibility for the legality of any voted proxy. Sincerely, Jeremy Read Managing Director Barrett Growth Fund Need For Quorum (56,436) -3.67% Solicitation days remaining: 0 06846P109 Outstanding Shares: NOTE: Actual required quorum is 1/3 however, 1940 Act requires a quourm Report Date: March 29, 2010 Total Voted: 53.67% of 50% so the effective quorum needed (as expressed above-left) for this vote is 50% Record Date:
